Citation Nr: 0905785	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, prior to January 11, 2003, on appeal from 
an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation.  The veteran was notified of that 
action and appealed to the Board for review claiming that his 
condition was more disabling and asking that a higher rating 
be assigned.  

In February 2005, the claim was remanded by the Board to the 
RO via the Appeals Management Center (AMC) for the purpose of 
obtaining additional medical information.  That information 
was subsequently obtained and in August 2008, increased 
ratings for the veteran's diabetes mellitus were granted.  
Specifically, the AMC assigned a 40 percent rating for the 
period of January 11, 2003, to March 1, 2005, and then a 100 
percent rating thereafter.  The veteran was informed of this 
decision.  

Following the veteran's and his representative's notification 
of the August 2008 AMC rating action, the veteran's 
representative informed the VA that the only remaining issue 
on appeal was whether an evaluation in excess of 20 percent 
prior to January 11, 2003, should be awarded.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran treats his diabetes mellitus with insulin and 
is on a restricted diet.  He is also limited in the type of 
activities he may perform.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
for diabetes mellitus, from May 24, 2001, to January 11, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

The veteran's service-connected diabetes mellitus has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 7913 
(2008).  A 10 percent evaluation is warranted for diabetes 
mellitus that is manageable with a restricted diet only.  A 
20 percent evaluation requires insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is now warranted when insulin is required, 
a restricted diet is prescribed, and regulation of activities 
is required.  A 60 percent evaluation is now warranted when 
insulin is required, a restricted diet is prescribed, 
regulation of activities is required, and with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice monthly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation is now warranted when more than one daily 
injection of insulin is required, a restricted diet is 
prescribed, and regulation of activities is required, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

As a result of his claim for benefits, the veteran underwent 
a VA Diabetes Mellitus Exam in March 2003.  It was reported 
that the veteran was using insulin and he was on a restricted 
diet.  Episodes of ketoacidosis or hypoglycemic reactions 
were not reported.  It was not mentioned as to whether the 
veteran's activities were restricted as a result of his 
diabetes mellitus and the treatment thereof.  

The veteran's private and VA medical treatment records have 
been obtained and included in the claims folder for review.  
Of importance are those records prior to January 11, 2003.  A 
letter from one of his treating medical care providers, dated 
October 31, 2002, noted that as a result of the veteran's 
diabetes mellitus, the veteran was unable to walk or stand 
longer than an hour, he suffered frequent fatigue, and he was 
unable to perform strenuous exercise.  Approximately one year 
earlier, in October 2001, a VA treatment record indicates 
that not only was the veteran on a restricted diet and using 
insulin, but that his movements were somewhat restricted or 
limited because of his diabetes mellitus.  It is noted that 
during this time period, the veteran was not hospitalized 
with ketoacidosis or a hypoglycemic reaction.  Moreover, a 
diabetic care provider did not visit the veteran in order to 
ensure that the veteran was following his doctor's 
preventative regimen for diabetes mellitus. 

Do the symptoms produced from May 2001 to January 2003 
support an evaluation in excess of 20 percent and less than 
60 percent?  The Board believes that it does.  A review of 
the medical documents during this time does insinuate that 
the veteran reduced his participation in physical activities 
because of fluctuating "sugar" testing.  Moreover, there is 
some indication that the veteran's ability to participate in 
physical activities was reduced during this time period.  He 
also was receiving insulin and on a restricted diet.  

Although the record is not without some measure of ambiguity, 
the Board finds that the records, along with the statements 
made by the veteran, support an evaluation in excess of 20 
percent for the period in question.  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that an evaluation of 40 percent for diabetes 
mellitus should be assigned for the period of May 24, 2001, 
to January 11, 2003.  

It is added, however, that the evidence does not support an 
evaluation in excess of 40 percent.  The record indicates 
that the veteran was on a restricted diet, that he was taking 
insulin, and his physical activities were restricted.  He was 
not positively diagnosed as suffering from other 
manifestations and symptoms of diabetes mellitus.  He was not 
hospitalized for ketoacidosis or a hypoglycemic reaction, and 
a diabetic care provider did not visit the veteran in order 
to ensure that the veteran was following his doctor's 
preventative regimen for diabetes mellitus.  Additionally, 
there is no indication that the veteran experienced a 
progressive loss of weight or strength or other severe 
complications.  Therefore, it is the conclusion of the Board 
that the evidence does not support an evaluation of 60 
percent for this same time period.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, while the 
evidence does show that there is some impact on the veteran's 
ability to perform nonsedentary work, no evidence has been 
presented showing factors such as a marked interference with 
sedentary employment beyond that interference contemplated in 
the assigned ratings or frequent periods of hospitalization, 
due solely to the veteran's service-connected diabetes 
mellitus, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008) are not met.


ORDER

Entitlement to an evaluation of 40 percent for diabetes 
mellitus, from May 24, 2001, to January 11, 2003, is granted 
subject to the controlling criteria applicable to the payment 
of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


